Title: To James Madison from Albert Gallatin, 20 November 1801
From: Gallatin, Albert
To: Madison, James


Dear SirNover. 20th 1801
I enclose the Auditor’s remarks on Mr Fenwick’s account. The nature of the vouchers necessary to be produced by him in support of his charges is a question proper to be decided by the accounting officers; but the principles by which they should be guided in authorizing the several species of expenditure, must be settled, upon due consideration of the laws, by your Department.

A circular letter, mentioned in the enclosed letter from Mr F., was written by the Secretary of State in pursuance of the law of 18th April 1798. That law makes the Secrety. under the direction of the President sole judge of the reasonableness of the advances made by the Consuls—these must be for two objects only; “making & supporting claims of american citizens to captured property, before the tribunals of foreign countries”—& “relief of sick & destitute seamen.” By “making & sup. claims before tribunals” nothing more was intended than the payment or rather advance of legal fees in same manner as done in the preceding year in relation to the prosecution of claims in Great Britain. That first law appropriates 30,000 dollars for expences incurred prior to & during 1798. The law of 19 Feby. 1799 authorizes for that year only the personal relief to seamen—and the appropriation of 20,000 dollars for that year (Act of 2d Mar[c]h 1799—Vol. 4 page 486) is also confined to that object. So that the laws of 1799 left that year unprovided for in relation to the prosecution of claims by the Consuls. The law of 13th May 1800—3d Sect. authorize⟨s⟩ the President to reimburse, to the amount of 5,000 dollars, expences theretofore made, or which may be made before 1st Septer ensuing by Consuls, for supporting claims before foreign tribunals. The law of March 3d 1801 appropriates loosely 64 thd. dollars for prosecuting claims; but in this sum are blended three items (as will appear by estimate for 1801 furnished by Secy. of State—see printed estim. page 28) vizt Agents in London 9,000—prosecuting claims in England 45,000—reimbursing Consuls &a. 10,000—which last sum alone was intended for that object. It is even doubtful whether any part of that appropriation is applicable to that object, as the authorization which had expired with 1st Sept. 1800 was not renewed for this year. Upon the whole the only authorizing laws as to claims are those of 18th Ap. 98 & 13th May 1800, which, together appropriate 35,000 dollars; (but the 30,000 appd. by the first law embrace relief to seamen) to which must be added the appropn. of 10,000 by law of 1801 3d March.
It is clear from the style of those two laws that the President must ultimately decide of what may be called reasonable advances as applied to the objects intended by the law; and that the definition of those objects must depend on a sound construction of the law. To me, the rule laid down for the expences of prosecuting claims before the courts in Great Britain, would appear, on first impression the most eligible.
Excuse this scrawl I wanted to save you the trouble of searching for the several laws. Your’s sincerely
Albert Gallatin
 

   RC (DLC: Gallatin Papers). Enclosures not found.



   For the history of Joseph Fenwick’s tenure as consul at Bordeaux, see Fenwick to JM, 16 Apr. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:94–95 and nn.).


   “An Act supplementary to an act intituled ‘An act authorizing a loan for the use of the City of Washington, in the District of Columbia; and for other purposes therein mentioned’” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:551).


   “An Act to authorize the reimbursement of monies expended in rendering aid to sick and destitute American Seamen, in foreign countries” (ibid., 1:617).


   “An Act making additional appropriations for the year one thousand seven hundred and ninety-nine” (ibid., 1:723).


   “An Act to authorize certain expenditures, and to make certain appropriations for the year one thousand eight hundred” (ibid., 2:83–84).


   “An Act making appropriations for the support of Government for the year one thousand eight hundred and one” (ibid., 2:117, 120).

